Hooker, J.
The horse driven by the plaintiff’s wife was trotting quietly along a village street, when the thills became detached from the buggy upon one side, and dropped down, causing him to jump and run. This was about 100 feet from a railway crossing, and there was testimony tending to show that, before reaching it, the.*630driver had so far controlled him as to reduce his speed somewhat. Owing to the accident to the thills, the buggy did not draw straight, and, on reaching the railway crossing, it ran off from the ends of the planks between the rails ; and, the wheel striking the rails, the horse jumped, and, breaking the thills from the buggy, ran away. At that moment, according to the testimony of all the witnesses, the occupants “went into the air.” The negligence charged is that the railroad crossing consisted of planks laid between the rails, making a plank roadway but 11 feet wide, and that this did not conform to the requirements of the statute that the surface of the planks next to the rails should be higher than the top of the rails. It is contended that the wheels slipped and slid upon the rails, and that fact, taken in connection with the narrowness of the planking, caused the accident, which would not otherwise have happened.
If we take the plaintiff’s theory of this case as true, we must find that this accident was the result of concurring causes, viz.: First, the. breaking of the thill and the fright of the horse, causing him to' run; second, the improper planking of the crossing. That the horse ran away, and was beyond the control of the driver, is manifest, as all of the witnesses agree that he was running at first, and all but one, that he was on the lope or canter when he was on. the crossing. One witness used different language, saying she was getting him slowed down, and had practically got him stopped down to a trot when she struck the crossing. It is undeniable, however, that, while she might or might not have succeeded in stopping the horse without accident had not the crossing intervened, he was at the time of the accident so far beyond her control as to be traveling at a rapid rate, with a pair of thills about his heels, attached to the buggy close to one wheel, the effect of which would naturally be a tendency to turn the buggy around, rendering it exceedingly unsafe for the occupant, and important *631that the horse should immediately be brought to a stand, which up to that time she had been unable to do. While the buggy was in this condition, and the horse traveling rapidly, notwithstanding a desire and necessity that he be stopped, the buggy ran off the plank. There is not the slightest reason to suppose that this would have occurred but for the condition of the buggy and the fright of the horse. Of course, it is possible that it might not have occurred if the plank had been laid differently, and, if so, the accident was the result of concurring causes.
In such case it has been repeatedly held in Michigan that the doctrine of proximate cause applies. The latest instance is that of Lambeck v. Railroad Co., 106 Mich. 512, where the cases are collected. Under the rule there recognized, the court should have directed a verdict for the defendant, and we have no alternative but to reverse the judgment, and direct a new trial. Ordered accordingly.
The other Justices concurred.